Citation Nr: 1625077	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  14-00 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a left arm disorder, status post fracture with rod placement.

5.  Entitlement to service connection for left knee degenerative changes, status post tibia/fibula fracture.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from November 1989 to September 1990. 

These matters came before the Board of Veterans' Appeals (Board) on appeal from May 2012 and September 2012 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2016 the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The RO has considered the Veteran's claim of service connection for an acquired psychiatric disorder as a claim to reopen.  The Board notes, however, that subsequent to the rating decision, additional relevant service records were received.  In accordance with 38 C.F.R. § 3.156(c)(1), the claim will be reviewed de novo.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the claims file reveals VA treatment records dated through August 2014.  The Veteran's representative reported at the hearing before the undersigned that the Veteran had received mental health treatment beyond January 2015 and submitted a single treatment record dated in May 2015.  As such, on remand, attempts must be made to obtain the Veteran's VA treatment records dated since August 2014.  38 C.F.R. § 3.159 (2015).

Review of the claims file reveals that the Veteran received treatment from a Dr. G.W. at Regional Medical Center; however, records regarding this treatment are not associated with the claims file.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records regarding the Veteran from Dr. G.W. and Regional Medical Center.  Id.

Review of the claims file reveals that the Veteran was awarded Social Security Administration (SSA) benefits.  See, e.g., January 2012 VA treatment note.  Because SSA records are potentially relevant to the Board's determination, any available SSA records should be obtained and associated with the claims file on remand.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

Service personnel records reveal that the Veteran reported depression in June 1990.  He was involved in an altercation in August 1990 wherein he was reported to be belligerent and physical, cursing and pushing a fellow serviceman out of his room.  Flames thereafter noted to be coming from underneath the room door.  After accessing the Veteran's room, it was noted that the Veteran was removed from the barracks by force after attacking fellow servicemen.  Thereafter, he was separated from service due to alcohol abuse - rehabilitation failure.  Post-service notes reveal diagnoses of paranoid schizophrenia, bipolar disorder, anxiety, and depression.  January and February 2012 VA treatment notes indicates that the Veteran was diagnosed with schizophrenia in 1990 and 1989 respectively; however, there are no records associated with the claims file showing a diagnosis in 1990.  On remand, the Veteran should be afforded a VA medical examination regarding the etiology of any acquired psychiatric disorder found to be present.  See 38 C.F.R. § 3.159.

The Veteran's service treatment records reveal elevated blood pressure measurements.  Post-service the Veteran was diagnosed with hypertension and there is a notation in a VA treatment note dated in February 2012 that he had hypertension since 1990.  However, a discharge summary dated in December 2005 represents the first indication in the claims file of a diagnosis of hypertension.  On remand the Veteran should be afforded a VA medical examination regarding the etiology of his hypertension.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file complete VA treatment records regarding the Veteran dated since August 2014.

2.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file treatment records regarding the Veteran from Dr. G.W. and Regional Medical Center.  

3.  Contact the Veteran and request that he identify all treatment providers pertinent to his claims, to specifically include those who treated the Veteran within one year of separation from service.  After obtaining any necessary authorization, attempt to obtain and associate with the claims file all adequately identified treatment records.

4.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

5.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disability found to be present.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  The examiner is asked to furnish an opinion with respect to the following questions:

a) The examiner should offer an opinion as to whether such is at least as likely as not (i.e., there is a 50 percent or greater probability) any acquired psychiatric disability found to be present is related to the Veteran's military service.  The examiner should specifically address the Veteran's in service altercations.

b) Did a psychosis manifest within one year of the Veteran's service separation in September 1990?  If so, please describe the manifestations.

The examiner is requested to discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

6.  Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of his claimed hypertension.  The examiner should review the record and note such review in the examination report.  The examination should include a review of the Veteran's history and current complaints as well as a comprehensive evaluation and any tests deemed necessary.  The examiner is asked to furnish an opinion with respect to the following questions:

a) The examiner should offer an opinion as to whether hypertension is at least as likely as not (i.e., there is a 50 percent or greater probability) related to the Veteran's military service.  The examiner is requested to consider and discuss as necessary the blood pressure readings noted in service and the February 2012 VA treatment record noting that the Veteran had hypertension since 1990.

b) Did hypertension manifest within one year of the Veteran's service separation in September 1990?  If so, please describe the manifestations.

The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

7.  Then, readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


